TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00369-CR
NO. 03-02-00370-CR



Kendrick Lofton, Appellant


v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT

NOS. B-00-0502-S & B-99-0683-S, HONORABLE RAE LEIFESTE, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant Kendrick Lofton was placed on community supervision following
convictions for unauthorized use of a vehicle and forgery.  Tex. Pen. Code Ann. § 31.07 (West
1994), § 32.21 (West Supp. 2003).  He now appeals from orders revoking supervision and imposing
sentence.
Appellant's court-appointed attorney filed a brief concluding that the appeals are
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the records demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  Appellant also filed a pro se brief in which he urges that the evidence does not
support the finding that he violated the conditions of supervision.
The court found that appellant failed to comply with the condition of supervision
ordering him to report to the Tom Green County Jail on June 17, 2001, from where he would be
transported to the Lubbock County Community Corrections Facility, where he was to reside from
June 21, 2001, until discharged.  A State witness testified that there was no record of appellant
reporting to the Tom Green County Jail as ordered.  Appellant testified that he reported to the jail
on June 17, but was turned away.  He testified that he did not attempt to report to the Lubbock
County facility because he did not know where it was located.
At a revocation hearing, the State must prove the alleged violations by a
preponderance of the evidence.  Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993).  We
review the evidence in the light most favorable to the court's finding to determine if the court abused
its discretion by revoking community supervision.  Jackson v. State, 645 S.W.2d 303, 305 (Tex.
Crim. App. 1983).  As the trier of fact at the hearing, the district court was free to resolve the
conflicting testimony in the State's favor.  No abuse of discretion is shown.  
We have reviewed the record and briefs and find nothing that might arguably support
the appeals.  Counsel's motions to withdraw are granted and the orders revoking community
supervision are affirmed.


  
				Jan P. Patterson, Justice
Before Justices Kidd, Yeakel and Patterson
Affirmed
Filed:   February 6, 2002
Do Not Publish